DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a gate layer which is … containing a p-type impurity” and wherein “a diffusion layer which is disposed in the first barrier layer and containing the p-type impurity”, as recited in claim 2, is unclear as to how the diffusion layer can contain the p-type impurity which is located in the gate layer.
The claimed limitation of “a p-type impurity”, “the p-type impurity” and “a concentration of the p-type impurity”, as recited in claim 2, is unclear as to the structural relationship between the various p-type impurities.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPR).Regarding claim 1, AAPA teaches in figure 3 and related text semiconductor device, comprising: 
a substrate 1; 
a channel layer 3 which is constituted of a single layer of a nitride semiconductor disposed over the substrate and having a first band gap; a first barrier layer (the middle part of layer 20) which is a nitride semiconductor disposed on and in contact with a selected part of an upper surface of the channel layer 3 and having a second band gap larger (of AlGaN) than the first band gap (of GaN) of the channel layer 3; 
a gate layer 5 which is a nitride semiconductor disposed on and in contact with the first barrier layer 20; 

a gate electrode 8 which is disposed on the gate layer; and 
a source electrode 9 and a drain electrode 10 which are spaced apart from the gate layer 5 and disposed on the second barrier layer 20, wherein:
 a cross sectional shape along a source-to-drain direction of the gate layer 5 is a forward tapered shape having a top smaller than a bottom, and 
the channel layer 3 is continuous from a portion below the source electrode to a portion below the drain electrode.

AAPA does not explicitly state that the second band gap is formed of AlGaN, the first band gap is formed of GaN and the third band gap is formed of AlGaN.
AAPA states that the second band gap can be formed of AlGaN, the first band gap can be formed of GaN and the third band gap can be formed of AlGaN.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second band gap of AlGaN, the first band gap of GaN and the third band gap of AlGaN in AAPA’s device in order to form and operate the device as intended by AAPA.

2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPR) in view of Huang et al. (5,116,774) and Gambin et al. (8,710,511).Regarding claim 2, AAPA teaches in figure 3 and related text substantially the entire claimed structure, as applied to claim 1 above, including a gate layer 5 which is a nitride semiconductor disposed on and in contact with the first barrier layer 20, and containing a p-type impurity; a diffusion layer (being part of layer 20) which is disposed in the first barrier layer 20 and containing the p-type impurity.
AAPA does not teach that a concentration of the p-type impurity contained in the first barrier layer is more than or equal to 1E18 cm-3, and a concentration of the p-type impurity contained in the second barrier layer is less than 1E18 cm-3.
Huang et al. teach that a concentration of the impurities contained in the barrier layer is more than or equal to 1E18 cm-3.
Gambin et al. teach in figure 2 and related text that the concentration of the impurities contained in the barrier layer is graded.
Huang et al., Gambin et al. and AAPA are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify AAPA because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first and second barrier layers having graded concentration more than or equal to 1E18 cm-3, as taught by Huang et al. and Gambin et al., in AAPA’s device, in order to improve the device characteristics.
3, and a concentration of the p-type impurity contained in the second barrier layer is less than 1E18 cm-3 (since the concentration is graded).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
7/27/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800